DETAILED ACTION
1.	This office action is in response to application 16,077,367 filed on 8/10/2018. Claims 1-15 are pending in this office action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0254435 (hereinafter Zhaofu) in view of US 2017/0213272 (hereinafter Mowatt).





As for claims 1, 4 and 10 Zhaofu discloses: normalize a received set of resource usage data based on a comparison of usage of a first resource by a first component of a device or a system with usage of the first resource by other components of the device or the system, wherein the received set of resource usage data is indicative of resource usage by a plurality of components accessing a plurality of resources of the device or the system (See paragraphs 0137-0140 note the usage of each virtual machine is normalized to a standard for comparison and analysis); 
Zhaofu does not explicitly disclose write, to a memory of the computing device, an n-component subset of resource usage data based on a comparison of values of the normalized resource usage data, the n-component subset of resource usage data comprising a top-n selection of the plurality of components accessing the plurality of resources of the device or the system. Mowatt however discloses: write, to a memory of the computing device, an n-component subset of resource usage data based on a comparison of values of the normalized resource usage data, the n-component subset of resource usage data comprising a top-n selection of the plurality of components accessing the plurality of resources of the device or the system (See paragraphs 0014-0016 and 0035-0037 note the system uses profiles to rank usage which an ranking is a top- n selection). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Mowatt into the system of Zhaofu. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Mowatt’s teaching would enable users of the Zhaofu system to have more efficient processing. 

As for claim 2 the rejection of claim 1 is incorporated and further Mowatt discloses: determine usage scores based on the normalized set of resource usage data; and rank components of the plurality of components based on a comparison of the usage scores (See paragraph 0036 note the ranking is based on the individual and normalized).

As for claim 3 the rejection of claim 2 is incorporated and further Mowatt discloses: wherein the n-component subset of resource usage data is based on the ranked components of the plurality of components (See paragraphs 0033-0037 note the subsets are ranked according to usage).

As for claim 5 the rejection of claim 4 is incorporated and further Zhaofu discloses: wherein the plurality of devices comprise sensors (See paragraph 0056 note motion sensors).

As for claim 6 the rejection of claim 5 is incorporated and further Zhaofu discloses: wherein the sensors measure characteristics of an environment (See paragraph 0056 note all of the sensors listed measure characteristics of an environment).

As for claim 7 the rejection of claim 4 is incorporated and further Mowatt discloses: wherein the n-component subset of resource usage data is aggregated by a device of the plurality of devices and received by the collection device periodically (See paragraphs 0074 performance at a set period of time is periodically).

As for claim 8 the rejection of claim 4 is incorporated and further Mowatt discloses: wherein the processor is further to perform analytics of a system comprising the plurality of devices using the collected n-component subset of resource usage data (See paragraphs 0033-0037).

As for claim 9 the rejection of claim 4 is incorporated and further Mowatt discloses: wherein to determine the set of normalized resource usage data is to comprise determination of a ratio comprising a difference between usage of the first resource by the first component and usage of the first resource by a second component compared with a difference between usage of the first resource by a third component and the usage of the first resource by the second component (See paragraphs 0033-0038 note each component has a usage measurement).

As for claim 11 the rejection of claim 10 is incorporated and further Mowatt discloses: wherein the usage score comprises a weighted sum of normalized resource usage data for the first component (See paragraph 0035).

As for claim 12 the rejection of claim 10 is incorporated and further Mowatt discloses: wherein collecting the n-component subset of resource usage data comprises collecting usage data for components having the determined usage score above a threshold (See paragraph 0036 note threshold value).

As for claim 13 the rejection of claim 10 is incorporated and further Mowatt discloses: wherein collecting the n-component subset of resource usage data is based on a subset of the plurality of resources identified responsive to a user interaction (See paragraph 0036 note the usage is based on user interactions).

As for claim 14 the rejection of claim 10 is incorporated and further Mowatt discloses: wherein metric values indicative of the subset of the plurality of resources comprise central processing unit (CPU) usage percentage, CPU time, memory, peak memory, time running, I/O writes, I/O reads, I/O write bytes, I/O read bytes, battery usage, battery charge level, or a combination thereof (See paragraph 0157).

As for claim 15 the rejection of claim 10 is incorporated and further Zhaofu discloses: wherein the set of resource usage data is received from a plurality of sensors (See paragraph 0056 note motion sensors).
.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        November 6, 2021